ACCEPTED
                                                                                                       03-13-00568-CR
                                                                                                               5763116
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 6/22/2015 10:50:05 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK


                     COPELAND LAW FIRM
                                        P.O. Box 399                               FILED IN
                                                                            3rd COURT OF APPEALS
                                   Cedar Park, Texas 78613                       AUSTIN, TEXAS
                                                                            6/22/2015 10:50:05 AM
                                     512.215.8114 (phone/fax)
                                                                                JEFFREY D. KYLE
                                                                                     Clerk
TIM COPELAND*                                                       ERIKA COPELAND**
(512) 897-8196 mobile/text                                           (512) 897-8126 mobile/text
tcopeland14@yahoo.com                                                ecopeland63@yahoo.com

*Board Certified - Oil, Gas & Mineral Law                             **Of Counsel
Texas Board of Legal Specialization




June 22, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
PO Box 12547
Austin, TX 78711
Via e-filing


        Re:     William Everette Razor, Appellant v. The State of Texas, Appellee
                  No. 03-13-00568-CR; Trial Court No. 70857

Dear Mr. Kyle:

        Please be advised that, as shown by a copy of the enclosed certified mailing receipt,
I have complied with Rule 48.4 with regard to notification of the above-referenced client of the
Court’s decision in his case as well as of his rights with regard to the filing of a petition for
discretionary review.

                                                     Very truly yours,

                                                     /s/ Erika Copeland

                                                     Erika Copeland

EC:aw
I